Citation Nr: 1414478	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-18 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating higher than 30 percent for status post anterior cruciate ligament (ACL) reconstruction, as a residual of a left knee injury based on the extent there is consequent limitation of motion.

2. Entitlement to a rating higher than 10 percent for the separate instability component of this left knee disability. 

3. Entitlement to a rating higher than 10 percent for hypertensive vascular disease.

4. Whether there is new and material evidence to reopen a claim of entitlement to service connection for low back muscle strain, now claimed more generically as a lower back problem, and, if so, whether service connection is warranted.

5. Entitlement to service connection for a right shoulder condition, including secondary to use of a cane for the service-connected left knee disability.

6. Entitlement to service connection for chronic sinusitis.

7. Entitlement to service connection for chronic left elbow bursitis with post-traumatic arthritis.

8. Entitlement to service connection for left ventricular hypertrophy. 

9. Entitlement to service connection for depression, dysthymia and anxiety disorder.

10. Entitlement to service connection for obstructive sleep apnea.

11. Entitlement to service connection for left ankle weakness and foot drop as secondary to neuralgia of the left peroneal nerve.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran had active duty service from September 1986 to February 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  Although the RO since has determined there is the required new and material evidence and, therefore, reopened the claim for service connection for low back disability, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to adjudicate this claim on its underlying merits (meaning on a de novo basis).  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If instead the Board finds that no such evidence has been submitted, then that is where the analysis ends since at that point the Board does not have any further jurisdiction to adjudicate the claim, so what the RO may have determined in this regard is irrelevant.

In December 2013, a hearing was held at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (commonly referred to as a "Travel Board" hearing). 
During the hearing, the Board received additional medical evidence from the Veteran's representative, however, it was accompanied by the express written request that this evidence would be sent back to the RO for its initial review.  Hence, the Board will not accept the new evidence into the record at this present stage.  See generally, Disabled American Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003) (emphasizing availability to claimant of "one review on appeal to the Secretary" thereby precluding the Board from considering additional evidence without having to remand the case to the RO as the agency of original jurisdiction (AOJ) for initial consideration, absent having obtained the appellant's waiver).  See also, 38 C.F.R. § 19.31(b) (2013) (where additional pertinent evidence received following a Statement of the Case (SOC) or most recent Supplemental SOC (SSOC), a new SSOC will be furnished).   


The Board has amended the claim for service connection for a right shoulder condition to include a theory averred during the hearing, namely, of a secondary medical relationship to frequent utilization of a cane for ambulation due to the existing service-connected left knee disability.  There will be opportunity for consideration of this additional theory on remand.

The Veteran also has filed a formal claim for a total disability rating based on individual unemployability (TDIU).  See his February 2012 VA Form 21-8940.  He also in March 2013 informally raised the issue of his entitlement to service connection for post-traumatic left hand osteoarthritis secondary to the service-connected residuals of a left fourth metacarpal fracture.  Both of these additional claims are being referred to the RO as the AOJ for initial adjudication and consideration.  

Aside from the claims concerning which a formal appeal has been completed (meaning "perfected"), there are several other claims regarding which the Veteran has filed a timely Notice of Disagreement (NOD), to initiate an appeal, but has not in response been provided the required SOC and, in response to that, been given time to then complete the steps necessary to perfect his appeal of these other claims by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  The appropriate disposition in this circumstance is to remand, rather than merely refer, these claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Board is reopening and granting the claim for service connection for low back muscle strain.  The remaining claims, however, including those requiring preliminary issuance of an SOC, are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1. In a June 1991 unappealed rating decision, the RO denied the claim of entitlement to service connection for low back muscle strain.  

2. Additional evidence since has been obtained, however, relating to an unestablished fact necessary to substantiate this previously-denied claim. 

3. When considering this additional evidence, the Veteran's lumbar strain is shown to be etiologically linked with his documented lower back injuries in service.


CONCLUSIONS OF LAW

1. The June 1991 RO rating decision denying service connection for low back muscle strain is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302 (2013).

2. But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3. Moreover, resolving all reasonable doubt in the Veteran's favor, his low back muscle strain is the result of injury incurred during his active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As the previously denied claim on appeal for service connection for a low back disorder is not only be reopened since there is the required new and material evidence, but also ultimately granted on its underlying merits, discussion of VCAA compliance is not required.  

By way of a June 1991 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for low back muscle strain.  The operative basis for that earlier denial was the absence of then diagnosable disability for which service connection could be awarded.  Though the Veteran had been treated in service for low back muscle strain, no residual disability had been found upon VA examination since service.  To the extent he did have a radiographic finding of spina bifida occulta at the fifth lumbar vertebra, this was deemed a constitutional or developmental abnormality (and therefore not a disability amenable to service connection under 38 C.F.R. §§ 3.303(c), 4.9).  Accordingly, without evidence of a diagnosed post-service disability, the claim was denied.  He did not in response file a timely NOD to initiate an appeal of that decision, and hence that decision became a final and binding determination based on the evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302.

When a petition to reopen the claim is later presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Veteran has requested amending the petition for service connection as to include a theory of a secondary etiological relationship to his already service-connected left knee disability.  However, the Board ultimately finds such an amended theory of causation unnecessary given the grant of the benefit sought on grounds of a direct causal relationship to his service.  He need only show entitlement under one theory to prevail, not under all possible theories.

As indicated, the operative basis for the original denial was the absence of a diagnosed post-service disability.  Under VA law, the first criterion to establishing entitlement to service connection is having competent and credible evidence of the current disability claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See, too, Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

In this instance, December 2004 records of VA outpatient treatment set forth an 
X-ray study of the lumbosacral spine denoting early degenerative changes of that area.  Then upon VA Compensation and Pension examination in October 2008 of the lower back region, a series of conditions were diagnosed consisting of lumbar strain, lumbar spinal stenosis, and degenerative disc disease (DDD) of the lumbar spine.  Consequently, the Board is satisfied to an extent well within a degree of reasonable medical probability that a current low back disability has been diagnosed.  It is on these grounds that the Board effectively deems the Veteran's prior claim reopened, given that evidence of a present disability comprises the "new and material" evidence necessary to reopen this claim.  38 C.F.R. § 3.156(a).  

The Board further finds on the available evidence that there is a tenable basis for issuance of a decision upon the reopened claim for service connection.  While thus far a present diagnosed back disability has been proven, it remains for consideration whether that condition has an objective etiological relationship to an incident of the Veteran's military service, including his documented episodes of lower back pain as well as back spasm therein (dating back to July 1987).  This is the essential criterion of a "causal nexus" to military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  On this subject, the October 2008 VA examination offers favorable medical nexus evidence, stating that:

The Veteran's lumbar strain is at least as likely as not caused by or a result of his in-service complaints and treatment, as noted in the service treatment records.  The Veteran's lumbar DDD and spinal stenosis are not caused by or a result of his in-service complaints and treatment, as noted in the service treatment records.  

Based on review of the medical records, medical literature and my clinical experience this patient did have multiple back problems and evaluations during active duty but all appeared to be consistent with a strain type injury.  This is suggestive of soft tissue/muscle injury and I can make a nexus for the lumbar strain.  However, there is no way that a soft tissue problem leads to degenerative spine disease (i.e., DDD lumbar spine and lumbar spinal stenosis).  Therefore, a nexus cannot be made with his other spine diagnosis.    

This VA examiner's opinion clearly and directly attributes the Veteran's present condition of low back muscle strain to his active military service, indeed without equivocation, and following review of documented medical history, including that from service.  Inasmuch as the VA examiner then rendered an unfavorable medical nexus opinion regarding the orthopedic manifestations of low back disability (DDD of the lumbar spine and lumbar spinal stenosis), that distinct finding does not diminish in any manner the significance of his positive nexus determination specifically pertaining to low back muscle strain.  A finding of service connection for muscle strain is warranted, albeit not also for those other, additional, diagnoses.  Ultimately, in determining the proper disability rating for the service-connected low back muscle strain, the RO's assigned rating will reflect that disability attributable only to soft tissue injury or, in the alternative, will more generally encompass both soft tissue and orthopedic injury, provided no meaningful medical distinction can be made between the two parallel manifestations.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Accordingly, the criteria for service connection for low back muscle strain are met.


ORDER

New and material evidence having been received, the claim for service connection for low back muscle strain is reopened.

The underlying claim on the merits for service connection for low back muscle strain is also granted.  



REMAND

With regard to the remaining claims on appeal for entitlement to increased ratings for left knee disabilities and hypertensive vascular disease, as well as service connection for a right shoulder condition, there is extensive medical evidence which has been associated with the record since the RO last considered these matters through a March 2010 Statement of the Case, and for which issuance of a Supplemental Statement of the Case is now required.  See 38 C.F.R. § 19.31(b) (2013).  

A supplemental opinion should also be procured as to the significance, if any, of the Veteran's service-connected left knee disabilities (and utilization of a stabilization device for walking) upon his claimed right shoulder condition.

Moreover, RO issuance of a Statement of the Case is necessary with reference to those additional claims for which the Veteran has recently filed a timely Notice of Disagreement.  See again, Manlincon, 12 Vet. App. at 240-41.  See also Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Request a supplemental or addendum opinion from the October 2008 VA compensation examiner concerning the questions below; or in the alternative, in the event the October 2008 VA examiner is unavailable or unable to provide a supplemental opinion, schedule the Veteran for another appropriate VA compensation examination for the required additional medical comment concerning the etiology of his right shoulder disorder.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical history.
In particular, the examiner must provide a supplemental opinion regarding the likelihood (very likely, as likely as not, or unlikely) that the Veteran's right shoulder disorder alternatively was caused or is being permanently aggravated by his already service-connected left knee disabilities (rated on the basis of limitation of motion, and instability), specifically taking into consideration his alleged theory that his regular use of a cane as the consequence of his service-connected left knee disabilities has brought upon (or otherwise permanently aggravated) right shoulder dysfunction.

Also provide an updated opinion regarding the likelihood (very likely, as likely as not, or unlikely) that the Veteran's right shoulder disorder was initially incurred in or is otherwise etiologically related to military service.  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

*If, as is possible, the prior October 2008 VA examiner is unavailable or unable to provide this necessary additional comment, then it is left to the replacement designees' discretion whether the Veteran needs to be actually reexamined to make these necessary determinations.

2. Ensure this additional opinion provides the specific additional information that has been requested.  If not, take corrective action to avoid yet another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also 38 C.F.R. § 4.2.

3. Then readjudicate the claims for increased ratings for left knee disabilities and hypertensive vascular disease, as well as service connection for a right shoulder condition,   in light of this and all other additional evidence received since the last March 2010 Statement of the Case.  If any of these claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

4. The RO/AMC shall issue a Statement of the Case addressing the issues of entitlement to service connection for chronic sinusitis; service connection for chronic left elbow bursitis with posttraumatic arthritis; service connection for left ventricular hypertrophy; service connection for depression, dysthymia and anxiety disorder; service connection for obstructive sleep apnea; and service connection for left ankle weakness foot drop as secondary to neuralgia, left peroneal nerve.  Only if the Veteran submits a timely Substantive Appeal addressing these issues should they be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


